Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 1 of 23 Page ID
                                  #:77087

                                                         FILED PUBLICLY
                                                         PURSUANT TO COURT
                                                         ORDER AT DOCKET NO.
                                                         1116




                      EXHIBIT 38




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 2 of 23 Page ID
                                  #:77088




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 3 of 23 Page ID
                                  #:77089




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 4 of 23 Page ID
                                  #:77090




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 5 of 23 Page ID
                                  #:77091




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 6 of 23 Page ID
                                  #:77092




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 7 of 23 Page ID
                                  #:77093




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 8 of 23 Page ID
                                  #:77094




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 9 of 23 Page ID
                                  #:77095




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 10 of 23 Page ID
                                  #:77096




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 11 of 23 Page ID
                                  #:77097




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 12 of 23 Page ID
                                  #:77098




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 13 of 23 Page ID
                                  #:77099




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 14 of 23 Page ID
                                  #:77100




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 15 of 23 Page ID
                                  #:77101




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 16 of 23 Page ID
                                  #:77102




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 17 of 23 Page ID
                                  #:77103




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 18 of 23 Page ID
                                  #:77104




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 19 of 23 Page ID
                                  #:77105




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 20 of 23 Page ID
                                  #:77106




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 21 of 23 Page ID
                                  #:77107




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 22 of 23 Page ID
                                  #:77108




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
Case 8:15-cv-02034-JVS-JCG Document 1127-4 Filed 05/03/21 Page 23 of 23 Page ID
                                  #:77109




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 38
